BOND C.
This is a garnishment based upon decrees rendered in November and December, 1898, for alimony pendente lite and in gross, amounting to $1081.37, in a divorce suit wherein Adelia Haizlip obtained a divorce on her cross-bill to an action brought by her husband, C. Gr. Haizlip. The writ of garnishment was executed March 13, 1907, by summoning the Western Funeral Benefit Association, of which the defendant, C. Gr. Haizlip, was an employee. Issues were taken on the denial of the answer of the' garnishee. Upon the trial, judgment was rendered against the garnishee for the amount of the alimony decreed in the divorce suit. The only defense interposed was the claim that the act of the Legislature abolishing all exemptions of property or wages in certain proceedings was unconstitutional. Said act is contained in the Revised Statutes of 19091, section 8296. Judgment was rendered against the garnishee, from which it duly takes its appeal to this court.
OPINION.
I. The act which appellant assails as unconstitutional is, to-wit: “No property shall be exempt from attachment or execution in a proceeding instituted by a married woman for maintenance, nor from attachment or execution upon a judgment or order issued to enforce a decree for alimony. And all wages due to the defendant shall be subject to garnishment on attachment or execution in any proceedings mentioned in this section, whether said wages are due from the garnishee to the defendant for the last thirty days’ service or not.” [R. 8. 1909, sec. 8296.]
This statute was enacted in 1903 after the rendition of the judgment for alimony upon which this garnishment issued. Appellant contends that it is obnoxious to the constitutional provisions (Constitution of Missouri, art. 4, sec, 53, subdiv. 17) which for*396bid tbe passage of any “special law” in tbe instances therein enumerated, including the following, to-wit, “providing or changing methods for the collection of debts, or the enforcing of judgments.” We are unable to concur in this contention. The act in question is not a special law, and hence does not transgress in that respect the prohibition of the organic law. It is clear from the terms and intendment of the act that it applies equally to all persons belonging to the classes designated therein, that is, to all husbands who fail to maintain their wives, or having been divorced fail to pay the alimony awarded. It also comprehends all wives before or after divorce belonging to the classes specified in the statute. Such an act of the Legislature is a general and not a special law, and hence not forbidden by the foregoing language. [Elting v. Hickman, 172 Mo. 237; State ex inf. v. Aetna Ins. Co., 150 Mo. 113; State v. Walsh, 136 Mo. 400; Dunne v. Railroad, 131 Mo. 1; St. Louis v. Liessing, 190 Mo. l. c. 481.]
Appellant takes the further view that the act in question deprives the husband of vested rights which accrued to him on his remarriage as the head of a family. This is- also untenable, for it overlooks the principle, that no man can acquire, as against the State, any vested rights in previous exemptions of his property or earnings from liability to his creditors. All exemption laws are of grace and favor, and can only exist during the will of the lawmaking body. It is entirely competent for the Legislature to abolish them in the absence of constitutional restraint. [Caldwell v. Renfro, 99 Mo. App. 376; 12 Am. & Eng. Ency. Law, p. 74, art. 5.]
The intent of the legislative act under consideration was to amplify the remedy of a wife before or after divorce against the husband who had failed in the duty assumed by him to maintain her during the marriage and provide for her upon its dissolution, as *397required by law. [Anderson v. Hardware Co., 134 Mo. App. 188.]
Tbe. act does not prejudice any vested rights in the husband, for the exemption laws do not constitute contracts on the part of the State and do not create any irrepealable rights. It was the design of the Legislature by this provision to make the remedy more efficient in the class, of proceedings therein mentioned without affecting the previous obligations of the parties or creating any new obligations. Laws merely affecting civil remedies and modes of procedure are not within the constitutional interdiction. [Clark v. Railroad, 219 Mo. l. c. 532, and cases cited.]
The act under review is a wholesome exercise of the power of the Legislature and not repugnant to the Constitution. The result is, that the judgment in this case, rendered in pursuance of its provisions, is affirmed.
Brown, C., concurs.
PER CURIAM. — The foregoing opinion of Bond, C., is adopted as the opinion of the court.
All the judges concur.